Appeal from a decree of the Surrogate’s Court of Schoharie County, entered December 10, 1975, which construed the will of Samuel J. Lape, deceased, and found that the home and the land upon which it stands owned by the testator at the time of his death and situated in the Town of Jefferson, Schoharie County, New York, passed to S. Ward Lape, under paragraph "Fourth” of said will. Appellant, Esther Lape Simmons, on her appeal to this court, claims the testator’s home at the time of his death under a separate provision of paragraph "Fourth” which devised to her "all remaining real property or interest therein that I may possess at the time of my death”. Decree affirmed, with costs, on the opinion of Ecker, S. Koreman, P. J., Greenblott, Sweeney, Mahoney and Reynolds, JJ., concur.